TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 7, 2016



                                       NO. 03-15-00440-CV


          Raymond Cox, Jr.; Tamesa Cox; and/or All Occupants of 2208 Bellmont,
                             Temple, TX 76504, Appellants

                                                  v.

               GMAC Mortgage, LLC; its successors and/or assigns, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on April 17, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.